Title: To John Adams from John Jay, 3 January 1799
From: Jay, John
To: Adams, John



Dear Sir
Albany 3d. Jany. 1799—

I this morning laid before the Legislature of this State, your answer to their address: for the kind and honorable mention made of me in it, be pleased to accept my warmest acknowledgments. To be thus laudato Homine laudari, and to recieve such spontaneous and decided manifestations of sincere and cordial Esteem and Friendship, are Events too interesting & pleasing not to excite correspondent Emotions.
Our affairs in Relation to France, are by too many thought to have assumed a less menacing aspect—such and similar Errors are and will be encouraged. When the Directory refused to recieve, and ungraciously dismissed General Pinckney, that singular measure, viewed in all its Relations, led me to apprehend that the continuance of existing Differences, by putting them in Capacity to elect war or peace with us, according to future Circumstances, was deemed necessary to some of their meditated plans.—They must have foreseen that improper conduct towards our minister would impair their Interest in the affections of this Country; and therefore I conclude that the Object for which it was done, must in their opinion have been of more Importance than that sacrifice.
I presume that the Rejection of our three Envoys is imputable to the same motives; and that the unexpected Degree of Indignation & Irritation which it produced, induced the Directory to endeavour to moderate and restrain our Resentments by pacific and delusory Professions; in order still to keep things in a state of perplexing uncertainty.
Various Circumstances and Considerations incline me to think it not improbable, that their Views of Domination comprehend all America, both north and South; and that they wish to place the United States in a situation favorable and auxiliary to those Views. Considering the state of Spain and even of Portugal, I ascribe the Forbearance of France in not attempting to conquer and disorganize them, to the obvious Difficulty of embracing their American Territories, untill she shall by war or by peace have withdrawn the british Fleets from the Ocean, and if possible have rendered the United States compliant—
From the Representatives of their agents and Partizans in this Country, the Directory have doubtless entertained too sanguine Expectations; and from the Firmness of our Government and the general Declarations of our people, they may perceive that their Calculations have not been accurate: I nevertheless think it probable, that they will continue to be in many Respects deceived; and that their Efforts to decieve and seduce will continue unremitted. While they persist in multiplying Difficulties and Complaints and aggressions, and in repelling the negociations necessary to settle Differences amicably, it is impossible that their real Designs can be otherwise than hostile—
You are called my dear Sir! to the Government of this nation, at a Time when our peculiar Circumstances and Dangers demand the combined Efforts of great Talents great Fortitude and great Prudence. Your measures have hitherto afforded matter for brilliant pages in our History; and they have inspired a Confidence which will greatly facilitate the operation and success of your future ones—
With great and sincere Respect Esteem and affectionate Regard / I am Dear Sir / your most obt. & faithful Servt.

John Jay—